department of the treasury internal_revenue_service washington d c number info release date dear ruling_request re cc dom it a 3skassell plr-107568-00 uil-1221 this is to inform you that we decline to rule on the private ruling_request dated date submitted by taxpayers ask us to rule that the sale of two lots of real_estate would generate capital_gains and not ordinary_income sec_4 of revproc_2000_3 2000_1_irb_111 provides that the service will not ordinarily issue a letter_ruling concerning any matter dealing with the question of whether property is held primarily_for_sale_to_customers in the ordinary course of a trade_or_business therefore we decline to rule sec_15 of revproc_2000_1 permits the user_fee to be refunded where the service declines to rule accordingly this case will be closed and the user_fee will be refunded if you have any further questions please call susan kassell of this office at sincerely yours assistant chief_counsel income_tax accounting by christopher kane assistant to the chief branch cc
